February 22, 2010 Securities and Exchange Commission Office of Filings and Information Services 100 F. Street, NE Washington, D.C. 20549 Re: Strategic Funds, Inc - Dreyfus Active MidCap Fund ( formerly, Dreyfus Premier New Leaders Fund) 1933 Act File No. 2-88816 1940 Act File No. 811-3940 Dear Sir or Madam: On behalf of the above-referenced fund transmitted for filing is Post-Effective Amendment No. 59 to the Funds Registration Statement on Form N-1A (Amendment No. 59). Amendment No. 59 is being filed to amend Post-Effective Amendment No. 53 to the Funds Registration Statement on Form N-1A filed on April 30, 2009, pursuant to Rule 485 (b) under the Securities Act of 1933, as amended (the Act), to incorporate the staffs comments to the summary section of the Funds prospectus. Please address any comments or questions to my attention at (212) 922-6817. Sincerely, /s/ Yaroslava Kouskovskaya Yaroslava Kouskovskaya
